Citation Nr: 1205142	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for major depressive disorder.

2. Entitlement to service connection for posttraumatic stress disorder.

3. Entitlement to service connection for a psychotic disorder.

4. Entitlement to service connection for hypothyroidism.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1987 to August 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia.

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The claims of service connection for psychiatric disorders are REMANDED to the RO via the Appeals Management Center in Washington, DC.  

A decision on the claim of service connection for hypothyroidism is deferred until the other claims are finally adjudicated.


REMAND

The Veteran seeks service connection for psychiatric disorders, variously diagnosed.  In May 2011, the Veteran testified that his current mental health provider at VA had linked a specific incident in service to his current diagnosis of posttraumatic stress disorder.  He also testified that his most recent mental health treatment at VA had been the week prior to the hearing.  The most recent VA treatment records in the file are from September 2008.



As the Veteran has identified additional VA records that are relevant to his claims, under the duty to assist further development is needed. 

In addition, the in-service incident referred to by the Veteran is the stressor to support the diagnosis of posttraumatic stress disorder, which was not previously disclosed to the RO and under the duty to assist further development is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the proper federal custodian, the service personnel records for the Veteran's period of active duty from September 1987 to August 1990.

2.  Request from the proper federal custodian, the ships log, morning reports, or other official records of the USS JESSE L. BROWN (FF-1089) for the period of July and August 1988 to determine if there is a record of any member of the ship's crew that was injured or fatally injured, in a vehicle accident while on liberty in port in Italy.

3.  Request from the proper federal custodian, the service treatment records for the Veteran's period of Naval Reserve service, as well as the dates of any active duty for training.

If the records are unavailable or further efforts to obtain the records would be futile, notify the Veteran in accordance with the provisions of 38 C.F.R. § 3.159(e).





4.  Obtain VA records since September 2008.  

5.  After the above development is completed, determine whether a VA examination or VA medical opinion is needed to decide the claims in light of the additional records, if any. 

6.  On completion of the foregoing, the claims of service connection for psychiatric disorders should be adjudicated.  If any decision remains adverse, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals








Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


